UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
Farnandon D. White,                       )
                                          )
      Plaintiff,                          )
                                          )
             v.                           )                              Civil No. 14-cv-00871 (APM)
                                          )
Washington Nursing Facility,              )
                                          )
      Defendant.                          )
_________________________________________ )


                                        MEMORANDUM OPINION

I.       INTRODUCTION

         Plaintiff Farnandon D. White brought this lawsuit pro se against his former employer

Washington Nursing Facility (“WNF”). He generally alleges that, as a black male certified nursing

aide (“CNA”), he was treated differently from his mostly black female colleagues, harassed, and

ultimately terminated for filing charges of discrimination with the Equal Employment Opportunity

Commission (“EEOC”). Rightly construing the complaint as brought under Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e, WNF contends that it is entitled to summary judgment

because White was fired for the legitimate reason of falsifying resident care records. 1

See generally Def.’s Mot. for Summ. J. [hereinafter Def.’s Mot.], ECF No. 36. White counters

that summary judgment is inappropriate because the asserted reason is “contradictory and




1
     White has not designated his claims by separate counts and stated the basis of federal court jurisdiction. See Am.
Compl., ECF No. 4; Compl, ECF No. 1. But “[p]leadings must be construed so as to do justice,” Fed. R. Civ. P. 8(e),
and the EEOC’s right to sue notice attached to the complaint suffices to bring the complaint within the court’s original
jurisdiction under 28 U.S.C. § 1331.
pretext[ual].” Pl.’s Opp’n to Def.’s Mot. for Summ. J. [hereinafter Pl.’s Opp’n], ECF No. 39, at

15.

       Based on its review of the evidence, the court holds that no reasonable jury could find that

WNF’s stated reason for terminating White was a pretext for unlawful discrimination or retaliation.

The court also finds that White has failed to carry his burden with respect to his hostile work

environment claim. The court therefore grants WNF’s motion with respect to the federal claims.

Pursuant to 28 U.S.C. § 1367(c)(3), the court declines to exercise supplemental jurisdiction over

any remaining state law claims. See generally Am. Compl., ECF No. 4 (asserting wrongful

termination and workplace harassment).

II.    BACKGROUND

       A.      Factual Background

       At the relevant time period, WNF was “a duly licensed and certified skilled nursing facility

in the District of Columbia,” subject to oversight by the D.C. Department of Health. Def.’s Stmt.

of Material Facts [hereinafter Def.s’ SMF], ECF No. 36, ¶¶ 1, 12. White started his employment

with WNF on June 21, 2010, working the day shift—7 a.m. to 3:30 p.m. His job entailed assisting

WNF residents with their daily care and activities. White’s specific tasks included taking the

residents’ vital signs; checking their diapers every two hours and, if necessary, changing them;

transferring the residents to and from their beds and wheelchairs; and repositioning them on a

regularly scheduled basis to prevent bedsores. Def.’s Ex. 3, Deposition of Farnandon D. White

[hereinafter White Dep.] 19-20, 30-31, ECF No. 36-1 at 11, 14; Def.’s Ex. 4, Decl. of Nancy

Casanas [hereinafter Casanas Decl.] ¶¶ 14-16, ECF No. 36-1 at 30. In addition, White observed

the residents and reported any changes in their condition to the nursing staff. White Dep. 28-29,

ECF No. 36-1 at 13.



                                                2
       All nursing aides were required to document the care provided each resident throughout

each shift, using a computerized system known as Point of Care (“POC”). Def.’s SMF ¶¶ 10-11.

The POC system enabled the production of reports on the specific care of each resident based on

the information entered by the aide; it also generated audit reports, showing the actual time the

aide entered the information into the system. Id. ¶¶ 21-22. The nursing aide accessed the system

by entering his employee code into a computer touch screen on the nursing unit. Once in the

system, the aide was provided a list of residents assigned to him on that particular shift and each

resident’s care needs. Id. ¶¶ 13-16. Each task was identified by an icon on the computer screen,

which the aide pressed once the task was completed. The system would then record the task as

having been performed. Id. ¶¶ 16-17. “Many of the CNA care tasks, such as turning and

repositioning and toileting, [were required to] take place on a regularly scheduled basis throughout

each shift.” Casanas Decl. ¶16, ECF No. 26-1 at 30. Thus, the “expectation [was] that entries

[were] made into the system at or near the end of the CNA’s shift, when all care tasks to be

completed on the shift [were] in fact [ ] completed.” Def.’s SMF ¶ 23.

       Between February 2011 and June 2013, White received nine notices of unacceptable

conduct, and he received Job Performance Employee Counseling on several occasions. Id. ¶¶ 39-

53. Job Performance Employee Counseling consisted of four tiers: Informal Counseling; Formal

Counseling; Second Formal Counseling and Final Warning; and immediate discharge. Def.’s Ex.

7, WNF’s Requests for Admissions [hereinafter WNF’s Req. for Admis.], Ex. 1, ECF No. 36-1 at

55. On April 19, 2013, White received Formal Counseling based on a nurse’s report that he had

failed to feed a resident by 10:15 a.m., and a resident’s complaint that “he had left her exposed in

bed while he went to care for others.” Def.’s SMF ¶ 48. On April 24, 2013, White received Second

Formal Counseling and a one-day suspension without pay based on a resident’s complaint that she



                                                 3
had not received assistance more than six hours after the day shift had begun. Id. ¶ 49. White was

then warned that he would be discharged if he “continue[d] to display inadequate job performance

within the next six (6) months.” Id. ¶ 50. White responded by disagreeing with “these false

accusation[s].” WNF’s Req. for Admis., Ex. 6, ECF No. 36-1 at 65. On June 27, 2013, White

again received Second Formal Counseling based on his failure to complete distributing lunches to

the residents in their rooms; he was again warned that he would be discharged in six months if his

performance did not improve. Def.’s SMF ¶ 53. White responded: “this is farther harassment by

staffing and management. I will submit written responses in a few days.” WNF’s Req. for Admis.,

Ex. 2, ECF 36-1 at 57.

       On September 4, 2013, White, an African American man, filed a charge with the EEOC,

alleging discrimination based on his race, color, sex, and national origin between January 1, 2011,

and June 28, 2013, “and continuing.” Def.’s Ex. 15, Not. of Charge of Discrimination, ECF 36-

1 at 114. WNF Administrator Gail Jernigan received the EEO complaint but “did not view [it] as

being meritorious because [White] was a black male and virtually one hundred percent of the work

force at WNF at the time was black.” Def.’s Ex. 1, Decl. of Gail Jernigan [hereinafter Jernigan

Decl.] ¶ 17, ECF No. 36-1 at 4. Jernigan “passed [the] EEO complaint on to corporate counsel

and gave it no further thought.” Id. ¶ 18.

       On October 3, 2013, a POC Audit Report showed that White “[had] documented that he

had provided all of the care for all nine of the residents assigned to him during the 7 a.m. to 3:30

p.m. shift by 9:23 a.m.—less than two and one-half hours after the shift began and more than six

hours before it was over.” Casanas Decl. ¶ 22, ECF No. 26-1 at 31. The report further revealed

that White had made all of the entries between 8:49 a.m. and 9:23 a.m., even though some of the

care services “would had to have been provided . . . throughout the day shift, as indicated by the



                                                 4
‘Scheduled Time’ column on the report.” Id. ¶¶ 23-24. On that same day, in consultation with

WNF’s Directors of Nursing and Human Resources, Jernigan made the decision to terminate

White “for blatantly falsifying resident care information in the POC system.” Jernigan Decl. ¶ 11,

ECF No. 36-1 at 3; see White Dep. 27, ECF No. 36-1 at 13 (agreeing that he was terminated “for

the documentation”). The Facility’s Employee Handbook “specifies as grounds for immediate

discharge willful false recordkeeping and willful neglect of duty.”         Jernigan Decl. ¶ 14,

ECF No. 36-1 at 3; Def.’s Ex. 9, Employee Handbook, ECF No. 36-1 at 102 (listing examples of

dishonesty that “normally will result in immediate discharge from our employ,” including “willful

falsification of any pay, time, business, expense or employment record”).

       B.      Procedural Background

       Following his termination, White filed another charge with the EEOC on October 22, 2013,

asserting retaliation. Def.’s Ex. 16, ECF No. 36-1 at 117. He also filed a grievance with Teamsters

Local Union 639 on October 6, 2013, claiming that his termination was retaliatory and unjustified.

WNF’s Req. for Admis., Exs. 13 and 14, ECF No. 36-1 at 79, 81.

       On January 29, 2014, the EEOC issued a Dismissal and Notice of Rights, informing White

that it could not conclude from its investigation that any federal statutes were violated. Def.’s

Ex. 17, ECF No. 36-1 at 119. White initiated this civil suit by lodging his complaint and a motion

to proceed in forma pauperis with the Clerk of Court on April 25, 2014. On September 15, 2014,

the court denied WNF’s initial motion to dismiss the complaint as untimely. ECF No. 9.

Following a period of discovery, WNF filed the pending motion for summary judgment, which is

now ripe for consideration.




                                                5
III.    LEGAL STANDARD

        Summary judgment will only be granted if the movant can show that “there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). In making this determination, the court reviews all “[u]nderlying facts and

inferences . . . in the light most favorable to the non-moving party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 247 (1986). A dispute is “genuine” only if a reasonable fact-finder could find

for the nonmoving party, while a fact is “material” only if it is capable of affecting the outcome of

litigation. Id. at 248. A non-material factual dispute is insufficient to prevent the court from

granting summary judgment. Id.

        The party moving for summary judgment “bears the initial responsibility of informing the

district court of the basis for its motion” and identifying those portions of the record that it believes

“demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986). Once the moving party has made an adequate showing that a fact cannot be

disputed, the burden shifts to the party opposing summary judgment to “set forth specific facts

showing that there is a genuine issue for trial.” Anderson, 477 U.S. at 250 (citation and internal

quotation marks omitted) (footnote omitted).

        The nonmoving party may oppose the motion using “any of the kinds of evidentiary

materials listed in Rule 56(c), except the mere pleadings themselves, and it is from this list that

one would normally expect the nonmoving party to make the showing to which [the Court has]

referred.” Celotex, 477 U.S. at 324. “The evidence of the non-movant is to be believed, and all

justifiable inferences are to be drawn in his favor.” Anderson, 477 U.S. at 255 (citations omitted).

However, “to defeat a motion for summary judgment, the non-moving party must offer more than

mere unsupported allegations or denials.” Dormu v. District of Columbia, 795 F. Supp. 2d 7, 17



                                                   6
(D.D.C. 2011) (citing Celotex, 477 U.S. at 324). In other words, if the non-movant’s evidence is

“merely colorable” or “not significantly probative,” summary judgment may be granted.

Anderson, 477 U.S. at 249-50. Summary judgment, then, is appropriate when the nonmoving party

fails to offer “evidence on which the jury could reasonably find for the [non-movant].” Id. at 252.

Rule 56 also “mandates the entry of summary judgment, after adequate time for discovery and

upon motion, against a party who fails to make a showing sufficient to establish the existence of

an element essential to that party’s case, [ ] on which that party will bear the burden of proof at

trial.” Celotex, 477 U.S. at 322-23 (1986).

IV.    DISCUSSION

       Under Title VII, an employer may not “discharge any individual, or otherwise . . .

discriminate against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual’s race, color, religion, sex, or national

origin.” 42 U.S.C. § 2000e-2(a)(1). In addition, under Title VII’s anti-retaliation provision, an

employer may not “discriminate against any of his employees . . . because he has opposed any

practice made an unlawful employment practice by this subchapter, or because he has made a

charge, testified, assisted, or participated in any manner in an investigation, proceeding, or hearing

under this subchapter.” Id. § 2000e–3(a).

       Stating a prima facie case of discrimination or retaliation is not difficult.              For

discrimination, a plaintiff need only show that he is a member of a protected class who suffered

an adverse employment action that gives rise to an inference of discrimination. Stella v. Mineta,

284 F.3d 135, 145 (D.C. Cir. 2002). For retaliation, a plaintiff must show that he engaged in

activity protected under Title VII and, as a direct consequence, suffered an adverse employment

action. Forkkio v. Powell, 306 F.3d 1127, 1131 (D.C. Cir. 2002). “[A]n employee’s retaliation



                                                  7
claim does not rise or fall on the success of [his] underlying, good-faith discrimination claim.”

Nurriddin v. Bolden, 818 F.3d 751, 757, n.5 (D.C. Cir. 2016); see Childers v. Slater, 44 F. Supp.

2d 8, 23 (D.D.C. 1999) (noting “that a retaliation claim is independent of any underlying

discrimination claim in that an employee may bring a retaliation suit even if the underlying

discrimination claim is unsuccessful”).

       A Title VII claim may be proven by direct or circumstantial evidence. Nurriddin, 818 F.3d

at 758. “Direct evidence of discriminatory intent [e.g., a statement expressing racial or gender

bias] alone is sufficient to survive summary judgment.” Robinson v. Red Coats, Inc., 31 F. Supp.

3d 201, 216 (D.D.C. 2014) (citing Stone v. Landis Constr. Corp., 442 Fed. Appx. 568, 569 (D.C.

Cir. 2011) (per curiam)).     But where, as here, the record contains no direct evidence of

discrimination or retaliation, Title VII claims are analyzed under the burden-shifting framework

set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See Mastro v. Potomac

Elec. Power Co., 447 F.3d 843, 850 (D.C. Cir. 2006); accord Jones v. Bernanke, 557 F.3d 670,

677 (D.C. Cir. 2009). Under that framework, the plaintiff bears the initial burden of pleading a

prima facie case of discrimination or retaliation. If he succeeds, the burden shifts to the defendant

to “articulate some legitimate, nondiscriminatory reason” for the adverse employment action.

       “At the summary judgment stage, once the employer has claimed a nondiscriminatory

reason for its actions, th[e] burden-shifting framework disappears,” Nurriddin, 818 F.3d at 758,

and “the question whether the employee actually made out a prima facie case is no longer

relevant,” Brady v. Office of Sergeant at Arms, 520 F.3d 490, 493-94 (D.C. Cir. 2008) (citations

and internal quotation marks omitted). The key question for the court to resolve is whether “the

employee [has] produced sufficient evidence for a reasonable jury to find that the employer’s

asserted non-discriminatory reason was not the actual reason and that the employer intentionally



                                                 8
discriminated against the employee on the basis of race” or some other prohibited ground. Id. at

494 (citations omitted). “At this point, to survive summary judgment the plaintiff must show that

a reasonable jury could conclude from all of the evidence that the adverse employment decision

was made for a discriminatory [or retaliatory] reason.” Mastro, 447 F.3d at 855 (citations and

internal quotation marks omitted). Courts consider this issue “in light of the total circumstances

of the case,” asking

          whether the jury could infer discrimination from the combination of (1) the
          plaintiff's prima facie case; (2) any evidence the plaintiff presents to attack the
          employer’s proffered explanation for its actions; and (3) any further evidence of
          discrimination that may be available to the plaintiff . . . or any contrary evidence
          that may be available to the employer.

Hamilton v. Geithner, 666 F. 3d 1344, 1351 (D.C. Cir. 2012) (quoting Aka v. Wash. Hosp. Ctr.,

156 F.3d 1284, 1289 (D.C. Cir. 1998) (internal quotation marks omitted)); see also Nurriddin, 818

F.3d at 758. In contrast to the “motivating-factor standard” applicable to the discrimination claim,

the “Title VII retaliation claim[] require[s] proof that the desire to retaliate was the but-for cause

of the challenged employment action.” Univ. of Texas Sw. Med. Ctr. v. Nassar, 133 S. Ct. 2517,

2527, 2528 (2013) (emphasis supplied).

         WNF has asserted a legitimate, non-discriminatory reason for White’s termination: his

falsification of resident care records, which the Employee Handbook specifies as a ground for

immediate termination. 2 Thus, whether White has made out a prima facie case is no longer

relevant, and the court turns directly to the issue of whether he has produced evidence sufficient

— under a preponderance of the evidence standard — for a reasonable jury to find that WNF’s

stated reason was not the actual reason for his termination but rather a pretext for discrimination


2
       In her declaration dated October 27, 2015, the decision-maker suggests that White was terminated also for a
“long history of poor job performance[.]” Jernigan Decl. ¶ 19 ECF No. 36-1 at 3. But it is an undisputed fact that the
falsification of records was the sole reason given at the relevant time of White’s termination. See Def.’s SMF ¶¶ 24,
38; White Dep. 225-228, ECF No. 36-1 at 27. Thus, the court’s analysis is based only on that reason.

                                                          9
or retaliation. See Brady, 520 F.3d at 495; see also Teneyck v. Omni Shoreham Hotel, 365 F.3d

1139, 1154 (D.C. Cir. 2004) (“[O]nce the defendant has responded with rebuttal evidence, the

factfinder normally proceeds to the ultimate issue on the merits to determine whether the employer

intentionally discriminated against the plaintiff.”).

       A plaintiff can successfully demonstrate that his employer’s explanation for an adverse

action is pretext “by showing that a non-discriminatory reason offered by a defendant is false, or

otherwise presenting enough evidence to allow a reasonable trier of fact to conclude that the

employer’s proffered explanation is unworthy of credence.” Chavers v. Shinseki, 667 F. Supp. 2d

116, 124-25 (D.D.C. 2009) (citations and internal quotation marks omitted); accord George v.

Leavitt, 407 F.3d 405, 413 (D.C. Cir. 2005) (citing Texas Dep’t of Community Affairs v. Burdine,

450 U.S. 248, 256 (1981)). A plaintiff must not only show that the reason offered was pretext

generally, but more specifically, was pretext for discrimination or retaliation. Cones v. Shalala,

199 F.3d 512, 519 (D.C. Cir. 2000). “In other words, it is not enough to disbelieve the employer;

the factfinder must believe the plaintiff’s explanation of intentional discrimination.” Reeves v.

Sanderson Plumbing Prods., Inc., 530 U.S. 133, 147 (2000).

       In order to show that a reason is not only pretext, but pretext for discrimination or

retaliation, a plaintiff may present evidence that allows “the trier of fact to infer the ultimate fact

of discrimination [or retaliation] from the falsity of the employer’s explanation.” Id. Such

evidence may include:

         the employer’s better treatment of similarly situated employees outside the
         plaintiff’s protected group, its inconsistent or dishonest explanations, its
         deviation from established procedures or criteria, [ ] the employer’s pattern of
         poor treatment of other employees in the same protected group as plaintiff, or
         other relevant evidence that a jury could reasonably conclude evinces an illicit
         motive.




                                                  10
Wheeler v. Georgetown Univ. Hosp., 812 F.3d 1109, 1115 (D.C. Cir. 2016) (quoting Walker v.

Johnson, 798 F.3d 1085, 1092 (D.C. Cir. 2015) (internal quotation marks omitted)). Ultimately,

however, where “the employer’s stated belief about the underlying facts is reasonable in light of

the evidence . . . there ordinarily is no basis for permitting a jury to conclude that the employer is

lying about the underlying facts.” Brady, 520 F.3d at 495. In other words, “an employer’s action

may be justified by a reasonable belief in the validity of the reason given even though that reason

may turn out to be false.” George, 407 F.3d at 415; see also Fischbach v. D.C. Dep’t of Corr., 86

F.3d 1180, 1183 (D.C. Cir. 1996) (“Once the employer has articulated a non-discriminatory

explanation for its action . . . the issue is not the correctness or desirability of the reasons offered

but whether the employer honestly believes in the reasons it offers.”).

        A.      Discrimination Claim

        White has produced no evidence refuting the October 3, 2013, Audit Report forming the

basis of the termination decision. Although the circumstances giving rise to the audit on that

particular day are unexplained, the report establishes that White recorded a day’s worth of care—

7 a.m. to 3:30 p.m.—within a thirty-minute time frame just two hours within his shift. White

explains that he “never falsified any documentation” since “no one ever told him to document at a

certain time” or that “his documentation was wrong.” Pl.’s Opp’n at 4. White continues that the

training manager in fact told him: “‘you can document and change it at any time, if he made a

mistake he could correct it that’s what the edit button is for.’” Id. Thus, he “took notes while

giving care with the understanding that he could document and make changes if need be throughout

the day.” Id. at 3. White faults WNF for not producing “any documentation errors” on the day he

was fired and “contends his documentation was complete and accurate at the end of his shift on

October 3, 2013 and at all times.” Id. at 4. White suggests that WNF’s management has



                                                  11
“tamper[ed] with the paperwork[.]” Thus, “if documentation is missing and/or incorrect that

mystery would be with the Defendants, only Defendants have access to this information.” Id.

According to White, when WNF produced the morning portion of the documentation some sixty

days later, it was “incomplete and incorrect.” Id. Finally, in his opposition filed on November 27,

2015, White contends that he “was not extended the same rights as the other employees of keeping

his job,” and he cites as an example “L. Marshall [a female] who is currently employed with WNF

[and] documented her care prior to the time allowed.” Id.

       White’s explanation of his conduct is of no material consequence if WNF honestly believed

that it had a valid basis for firing him. See Steele v. Carter, No. 13-cv-01229, 2016 WL 3620722,

at *20 (D.D.C. June 29, 2016) (examining cases). White has adduced no evidence contradicting

his employer’s honestly held belief that he falsified patient care entries and, in so doing, exhibited

dishonesty, which the Employee Handbook lists as a ground for immediate discharge. Thus, no

reasonable jury presented with these facts could find that WNF’s reason for terminating White was

pretextual.

       As importantly, White has adduced no evidence from which a reasonable jury could find

or infer that the termination decision had anything to do with his race or gender. He has not

corroborated the one pertinent allegation of gender-based discrimination—his being treated

differently from L. Marshall for the same conduct—with any evidence. “In order to successfully

use similarly situated individuals to establish pretext and thus raise an inference of discrimination,

a plaintiff must establish that ‘all of the relevant aspects of [his] employment situation were nearly

identical to those’ of the comparators.” Steele, 2016 WL 3620722, at *11 (quoting Neuren v.

Adduci, Mastriani, Meeks & Schill, 43 F.3d 1507, 1514 (D.C. Cir. 1995) (alteration added)).

“Factors that bear on whether someone is an appropriate comparator include the similarity of the



                                                 12
plaintiff’s and the putative comparator’s jobs and job duties, whether they were disciplined by the

same supervisor, and, in cases involving discipline, the similarity of their offenses.” Burley v.

Nat’l Passenger Rail Corp., 801 F.3d 290, 301 (D.C. Cir. 2015). Although White compares his

employment situation with Marshall’s, Pl.’s Opp’n at 7, he has not offered any evidence to

corroborate his claim that Marshall falsified patient care records and yet was not fired. Thus, the

court concludes that WNF is entitled to judgment as a matter of law on the discrimination claim.

       B.      Retaliation Claim

       In the retaliation context, a plaintiff’s prima facie case must establish: “(1) that []he

engaged in a statutorily protected activity; (2) that the employer took an adverse personnel action;

and (3) that a causal connection existed between the two.” Mitchell v. Baldrige, 759 F.2d 80, 86

(D.C. Cir. 1985) (citing McKenna v. Weinberger, 729 F.2d 783, 790 (D.C. Cir. 1984)). White’s

retaliation claim arises from his firing one month after having filed the EEO charge. That short

span of time between the charge and the termination can establish the causation element for the

purpose of making out a prima facie case, but “a mere proximity of time between the protected

activity and the adverse action is insufficient, without more, to withstand summary judgment.”

Steele, 2016 WL 3620722, at *20 (citing Talavera v. Shah, 638 F.3d 303, 313 (D.C. Cir. 2011)).

As with the discrimination claim, the crucial question at this stage is whether White has produced

sufficient evidence to rebut the legitimate non-retaliatory reason WNF has offered for his

termination. The retaliation claim will not survive summary judgment if the defendant is able to

“demonstrate it would have reached the same decision absent the prohibited discrimination.”

Hampton v. Vilsack, 760 F. Supp. 2d 38, 53 (D.D.C. 2011).

       The decision-maker, Jernigan, avers that she passed White’s EEO complaint dated

September 4, 2013, “on to corporate counsel and gave it no further thought” because White and



                                                13
“virtually one hundred percent of the work force at WNF” were of the same race. Jernigan

Decl. ¶ 17, ECF No. 36-1 at 4. Jernigan fired White one month later based on the Employee

Handbook’s no-tolerance policy for dishonesty, which included “as grounds for immediate

discharge willful false recordkeeping[.]” Id. ¶ 14. As with the discrimination claim, White has

adduced no evidence contradicting his employer’s honestly held belief that he had falsified patient

records and thus exhibited dishonesty. Moreover, he has not offered any evidence beyond the

timing of his termination from which a trier of fact could infer that the actual reason for his

termination was his protected activity. The court therefore finds that no reasonable jury could find

or infer that but for White’s protected activity, he would not have been fired for falsifying patient

care records. Thus, the court concludes that WNF is entitled to judgment as a matter of law on the

retaliation claim.

       C.      Hostile Work Environment Claim

       Throughout his complaint and opposition, White mentions retaliation and harassment

seemingly in support of a hostile work environment claim. He bases this claim on the multiple

infractions he received between 2011 and 2013. See Pl.’s Opp’n at 1 (stating that “[w]hen he

complained about being treated in a discriminatory fashion, the harassment increased to the point

where a week rarely went by when he was not written up for some infraction”).

       “To prevail on [a hostile work environment] claim [under Title VII], a plaintiff must show

that his employer subjected him to ‘discriminatory intimidation, ridicule, and insult’ that is

‘sufficiently severe or pervasive to alter the conditions of the victim’s employment and create an

abusive working environment.’” Baloch v. Kempthorne, 550 F.3d 1191, 1201 (D.C. Cir. 2008)

(quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993) (other citations omitted)). As

indicated above, see pg. 9 n.2, supra, the prior infractions were not the stated ground for White’s



                                                 14
firing and thus presumably did not alter the conditions of his employment (save the one-day

suspension). Nevertheless, summary judgment is properly granted against a party who “after

adequate time for discovery and upon motion . . . fails to make a showing sufficient to establish

the existence of an element essential to that party’s case, and on which that party will bear the

burden of proof at trial.” Celotex, 477 U.S. at 322. White has not pointed to evidence in the record

to support the essential elements of a hostile work environment claim. And no reasonable jury

could find or infer from the nine infractions issued over the course of two years that White’s

workplace was “sufficiently severe, pervasive, or abusive to create either a retaliatory or a

discriminatory hostile work environment.” Steele, 2016 WL 3620722, at *21 (citation omitted).

Thus, the court will grant summary judgment to WNF on the hostile work environment claim.

V.     CONCLUSION

       For the reasons discussed above, Defendant’s Motion for Summary Judgment is granted

on the federal claims. Having disposed of those claims, the court declines to exercise supplemental

jurisdiction over any remaining state law claims.          A separate Order accompanies this

Memorandum Opinion.




Dated: August 31, 2016                               Amit P. Mehta
                                                     United States District Judge




                                                15